      Case 2:19-cv-05217-SRB Document 104 Filed 05/03/21 Page 1 of 6



 1   BRIAN M. BOYNTON
 2   Acting Assistant Attorney General
     JAMES G. TOUHEY, JR.
 3   Director, Torts Branch
     PHILIP D. MACWILLIAMS
 4   Trial Attorney
 5   THEODORE W. ATKINSON
     Trial Attorney
 6   E-mail: phil.macwilliams@usdoj.gov
 7   U.S. Department of Justice
     Civil Division, Torts Branch
 8   175 N Street, NE
     Room 11-1330
 9   Washington, DC 20530
10   Telephone: (202) 616-4285
     Facsimile: (202) 616-5200
11
     Attorneys for the United States of America
12
                      IN THE UNITED STATES DISTRICT COURT
13                        FOR THE DISTRICT OF ARIZONA
14
      C.M., on her own behalf and on behalf of her        No. 2:19-CV-05217-PHX-SRB
15    minor child, B.M.; L.G., on her own behalf and
      on behalf of her minor child, B.G.; M.R., on her    SECOND STIPULATED
16
      own behalf and on behalf of her minor child,        MOTION TO HOLD
17    J.R.; O.A., on her own behalf and on behalf of      ACTION IN ABEYANCE
      her minor child, L.A.; and V.C., on her own
18    behalf and on behalf of her minor child, G.A.,
19
                          Plaintiffs,
20
      v.
21
      United States of America,
22
                          Defendant.
23
24
      A.P.F. on his own behalf and on behalf of his       No. 2:20-CV-00065-PHX-SRB
25    minor child, O.B.; J.V.S. on his own behalf and
      on behalf of his minor child, H.Y.; J.D.G. on his
26
      own behalf and on behalf of his minor child,
27    M.G.; H.P.M. on his own behalf and on behalf of
      his minor child, A.D.; M.C.L. on his own behalf
28
      Case 2:19-cv-05217-SRB Document 104 Filed 05/03/21 Page 2 of 6



 1    and on behalf of his minor child, A.J.; and R.Z.G.
 2    on his own behalf and on behalf of his minor
      child, B.P.,
 3
                           Plaintiffs,
 4
      v.
 5
 6    United States of America,

 7                         Defendant.

 8
            The parties jointly move the Court for an order holding this action in abeyance
 9
     for an additional period of thirty (30) days while the parties continue to discuss
10
     settlement. In support of this motion, the parties respectfully state the following:
11
            The parties have engaged in discussions relating to the potential settlement of
12
     the above-captioned actions. In order to more fully focus their attention on these
13
     settlement efforts, on April 19, 2021, the parties requested that this action, including
14
     all proceedings and case deadlines, be held in abeyance for a period of fourteen (14)
15
     days, during which the parties agreed to meet and continue the settlement discussions.
16
     The parties proposed that, at the close of this 14-day abeyance period, the parties may,
17
     depending on the progress of the settlement discussions, seek an additional abeyance
18
     from the Court to facilitate further settlement discussions. If an additional abeyance
19
     was not sought, the parties requested that any existing deadlines be reset for fourteen
20
     (14) days from the current deadlines. C.M. ECF 101; A.P.F. ECF 98.
21
            On April 20, 2021, the Court granted the parties’ motion for an abeyance,
22
     ordering that these actions are to be held in abeyance for a period of fourteen (14)
23
     days, until May 3, 2021, at which time the parties will advise the Court whether an
24
     additional abeyance is sought or, if not, all existing deadlines will be extended by
25
     fourteen (14) days. C.M. ECF 102; A.P.F. ECF 98.
26
27
28
                                                   2
      Case 2:19-cv-05217-SRB Document 104 Filed 05/03/21 Page 3 of 6



 1          Based on the progress to date of the settlement discussions, the parties
 2   respectfully move the Court for an order holding this action, including all proceedings
 3   and case deadlines, in abeyance for an additional period of thirty (30) days, for the
 4   parties to continue to focus their attention on these settlement efforts. The parties
 5   propose that, at the close of this additional 30-day abeyance period, the parties may,
 6   depending on the progress of the settlement discussions, seek an additional abeyance
 7   from the Court to facilitate further settlement discussions. If an additional abeyance is
 8   not sought, the parties request that any existing deadlines be reset for an additional
 9   thirty (30) days—thus a total of forty-four (44) days—from the current deadlines.
10          Counsel for Plaintiffs and the United States have conferred regarding this
11   request and agreed to jointly move the Court to hold this action in abeyance. The
12   party submitting this motion has obtained the permission of all signatories hereto. A
13   proposed Order is submitted herewith.
14
     Respectfully submitted this 3rd day of May, 2021.
15
16
                                                BRIAN M. BOYNTON
17                                              Acting Assistant Attorney General
                                                JAMES G. TOUHEY, JR.
18                                              Director, Torts Branch
19
                                                s/ Phil MacWilliams
20                                              PHILIP D. MACWILLIAMS
21                                              Trial Attorney
                                                D.C. Bar No. 482883
22                                              THEODORE W. ATKINSON
                                                Trial Attorney
23                                              D.C. Bar No. 458963
24                                              E-mail: phil.macwilliams@usdoj.gov
                                                U.S. Department of Justice
25                                              Civil Division, Torts Branch
26                                              Benjamin Franklin Station, P.O. Box 888
                                                Washington, DC 20044
27                                              Telephone: (202) 616-4285
28                                              Attorneys for the United States of America

                                                   3
     Case 2:19-cv-05217-SRB Document 104 Filed 05/03/21 Page 4 of 6



 1
                                           s/ Terra Fulham
 2   COPPERSMITH BROCKELMAN                COVINGTON & BURLING LLP
 3   PlC                                   Matthew Schlesinger*
     Keith Beauchamp (012434)              Jason Carey*
 4   D. Andrew Gaona (028414)              Teresa Park*
     2800 N. Central Avenue, Suite 1900    Terra White Fulham*
 5   Telephone: (602) 381-5490             One CityCenter, 850 Tenth Street, NW
     Phoenix, AZ 85004                     Washington, DC 20001-4956
 6   kbeauchamp@cblawyers.com              Telephone: (202) 662-5581
     agaona@cblawyers.com                  mschlesinger@cov.com
 7                                         jcarey@cov.com
     SOUTHERN POVERTY LAW                  tpark@cov.com
 8   CENTER                                tfulham@cov.com
     Norma Ventura*
 9   Gillian Gillers                       COVINGTON & BURLING LLP
     James Knoepp*                         Jessica R. Hanson*
10   P.O. Box 1287                         1999 Avenue of the Stars, Suite 3500
     Decatur, GA 30031                     Los Angeles, CA 90067-4643
11   Telephone: (404) 521-6700             Telephone: (424) 332-4800
12   norma.ventura@splcenter.org           jhanson@cov.com
     gillian.gillers@splcenter.org
13   jim.knoepp@splcenter.org

14   SOUTHERN POVERTY LAW
     CENTER
15   Paul R. Chavez*
     P.O. Box 370037
16   Miami, FL 33137
     Telephone: (786) 347-2056
17   paul.chavez@splcenter.org
18                            Attorneys for A.P.F. Plaintiffs
19
20
21
22
23
24
25
26
27
28
                                              4
      Case 2:19-cv-05217-SRB Document 104 Filed 05/03/21 Page 5 of 6



 1   Jonathan H. Feinberg*                   s/ Diana Reiter
     Kairys, Rudovsky, Messing,              Diana E. Reiter*
 2
     Feinberg & Lin LLP                      Erik Walsh*
 3   The Cast Iron Building                  Lucy McMillan*
     718 Arch Street, Suite 501              Harry Fidler*
 4   South                                   Mark Osmond*
     Philadelphia, PA 19106                  Kaitlyn Schaeffer*
 5   215-925-4400
                                             Arnold & Porter Kaye Scholer LLP
 6   jfeinberg@krlawphila.com
                                             250 West 55th Street
 7   Mark Fleming*                           New York, New York 10019-9710
     National Immigrant Justice Center       212-836-8000
 8   224 S. Michigan Ave., Suite 600         diana.reiter@arnoldporter.com
     Chicago, IL 60604                       erik.walsh@arnoldporter.com
 9                                           lucy.mcmillan@arnoldporter.com
     312-660-1370
10   mfleming@heartlandalliance.org          harry.fidler@arnoldporter.com
                                             mark.osmond@arnoldporter.com
11                                           kaitlyn.schaeffer@arnoldporter.com

12   R. Stanton Jones*                       Trina Realmuto*
     Emily Reeder*                           Mary Kenney*
13   Arnold & Porter Kaye Scholer LLP        National Immigration Litigation Alliance
14   601 Massachusetts Avenue, NW            10 Griggs Terrace
     Washington, DC 20001                    Brookline, MA 02446
15   202-942-5000                            617-819-4447
     stanton.jones@arnoldporter.com          Trina@immigrationlitigation.org
16   emily.reeder@arnoldporter.com           Mary@immigrationlitigation.org
17   David B. Rosenbaum                      Katherine Melloy Goettel*
18   Emma J. Cone-Roddy                      Emma Winger*
     OSBORN MALEDON, P.A.                    American Immigration Council
19   2929 North Central Avenue, 21st Floor   1331 G Street NW, Suite 200
     Phoenix, Arizona 85012-2793             Washington, DC 20005
20                                           202-507-7552
                                             kgoettel@immcouncil.org
21                                           ewinger@immcouncil.org
22
                               Attorneys for C.M. Plaintiffs
23
     * Admitted pro hac vice
24
25
26
27
28
                                               5
      Case 2:19-cv-05217-SRB Document 104 Filed 05/03/21 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 3, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4
     a Notice of Electronic Filing to all CM/ECF registrants.
 5
 6   s/ Philip D. MacWilliams
     PHILIP D. MACWILLIAMS
 7   Attorney for United States of America
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
